DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on April 13, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on January 28, 2021.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1 and 6-7 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 6-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A switched-mode power supply, comprising: 
 	a rectifier; 
 	a switching unit disposed downstream of said rectifier; 
 	a transmission device disposed downstream of said switching unit;  	a filter having a voltage limiter circuit and a current-compensated choke coil connected to said voltage limiter circuit in such a way that in a case of interference signals applied to said current-compensated choke coil, a damping of the interference signals takes place by way of said voltage limiter circuit; 
 	said voltage limiter circuit containing a surge arrester and a varistor, said surge arrester and said varistor being connected in series; and 
 	said voltage limiter circuit being connected diagonally via said current- compensated choke coil, such that: 
 	 	said surge arrester, on an input side, is connected to an input of said current-compensated choke coil which is to be connected to a first conductor; and 
 	 	said varistor has an output side connected to an output of said current- compensated choke coil which has an input to be connected to a second conductor.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838